HSBC

Exhibit 10.5





 

 

The Directors

Warwick International Group Limited

Mostyn

Holywell

Flintshire

CH8 9HE

The Directors

Sequa Corporation

200 Park Avenue

New York

New York

10166

USA

 

31 March 2005

Dear Sirs

HSBC Bank plc ('the bank') is pleased to advise that it is willing to continue
to make available to Warwick International Group Limited (registered in England
with number 2982784) and Sequa Corporation (registered in the state of Delaware
USA with number 13-1885030) ("Sequa") banking facilities, subject to the terms
and conditions set out in the Facility Letter dated 24 January 2005, save as
revised below:

1

The Security Schedule shall be amended to read as follows

     

Paragraph (j) relating to cash deposited with HSBC Bank Plc and Barclays Bank
Plc is deleted.

   

2

Additional Matters

     

Paragraph 4 relating to the amounts of cash collateral to be held with both HSBC
Bank Plc and Barclays Bank Plc is deleted.

 

 

Without prejudice to the terms and conditions of the Facility Letter (as
amended), the Facilities are due for review in August 2005.

 

 

 

 

HSBC Bank plc

Leeds City Branch, 33 Park Row, Leeds, Yorkshire LS1 1LD

Tel: 08457 404 404 Fax: 0113 296 2166

Registered in England number 14259. Registered Office: 8 Canada Square, London
E14 5HQ

Authorised and regulated by the Financial Services Authority.

Member of the HSBC Bank marketing group. We sell life insurance, pensions and
collective

investment schemes and advise only on our own range of these products.

HSBC

 

 

To accept the revised terms and conditions relating to the Facilities as set out
in this letter please arrange for the enclosed copy to be signed and returned.

 

Yours faithfully

 

/s/: SHARON THEAKER

Sharon Theaker

Corporate Banking Manager

For and on behalf of HSBC Bank plc

 

HSBC

 

 

ACCEPTANCE



 

We Warwick International Group Limited and Sequa Corporation accept the revised
terms and conditions relating to the Facilities as set out in the attached
letter dated 31 March 2005.

 

 

 

Date:  March 31, 2005   

 

 

Director: /s/ Steve Williams        

 

 

Secretary: /s/ Simon J. Watt-Smith       

 

 

(Signed for and on behalf of Warwick International Group Limited, pursuant to a
Resolution of the Board of Directors passed on March 31, 2005).

 

 

Date:  March 31, 2005    

 

 

Vice President and Treasurer  /s/ Kenneth A. Drucker    

 

 

(Signed for and on behalf of Sequa Corporation pursuant to a Resolution of the
Board of Directors passed on 28 October 2004).